          Case 5:20-cv-00809-C Document 16 Filed 12/22/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

STEVEN GLEN CRADDOCK,                       )
                                            )
                    Petitioner,             )
                                            )
vs.                                         )          No. CIV-20-809-C
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                    Respondent.             )

                             JUDGMENT OF DISMISSAL

      Upon consideration of the petition for writ of habeas corpus filed herein, the Report

and Recommendation of the Magistrate Judge, as well as Petitioner’s objections thereto,

and the Court’s accompanying Order filed this date,

      IT IS ORDERED, ADJUDGED, AND DECREED that the petition for writ of

habeas corpus be and the same is hereby dismissed.

      DATED this 22nd day of December, 2020.
